DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a setting module, configured to set…; a first temperature detecting module…to obtain…; a second temperature module…to obtain…; and a power adjusting module, configured to adjust…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a setting module, configured to set…; a first temperature detecting module…to obtain…; a second temperature module…to obtain…; and a power adjusting module, configured to adjust…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (hereinafter Nguyen) (US 20200073456 A1), in view of Luo et al. (hereinafter Luo) (US 20180321735 A1).
Claim 1, Nguyen teaches a temperature control system, adapted to a central processing unit (CPU) powered by a power supply module of an electronic device, comprising: 
a setting module, configured to set a target temperature of the CPU [0033: “The throttle temperature is identified as a set temperature in which the processor is throttled based on reaching the throttle temperature.”]; 
a first temperature detecting module [sensor 210], electrically connected to the CPU, to obtain a detected temperature of the CPU [FIG.2] [0027: “Sensor 210 may measure the temperature of the die of one or more cores 204s-204d.”]; and
 a power adjusting module, configured to adjust a control parameter of the CPU based on a first temperature difference between the target temperature of the CPU and the detected temperature of the CPU [0033: “At operation 304, the processor obtain a temperature difference between a die temperature of a core within the processor and a 
Nguyen does not teach setting a target temperature of the power supply module; a second temperature detecting module, electrically connected to the power supply module, to obtain a detected temperature of the power supply module; adjusting the control parameter of the power supply module based on a second temperature difference between the target temperature of the power supply module and the detected temperature of the power supply module.
Luo teaches setting a target temperature of the power supply module [0033: “Pre-defined temperature value 354 is a threshold temperature value that VR 210 uses to determine when to start decreasing the magnitude of the amount of load current…Pre-defined temperature value 354 is a specific operating temperature that is determined by a manufacture based on testing.”]; a second temperature detecting module [temperature sensor 216], electrically connected to the power supply module, to obtain a detected temperature of the power supply module [0030: “Temperature sensor 216 can provide an electrical signal that corresponds to the temperature of VR 210.”]; adjusting the control parameter of the power supply module based on a second temperature difference between the target temperature of the power supply module and the detected temperature of the power supply module [0033: “Modified current level 360 (Imodified) is the new current value calculated by VR controller 212 that will be provided to processor 105.”] [0035: equations (1), (2) and (3)].

As to claim 2, Nguyen in view of Luo teaches wherein the first temperature detecting module is electrically connected to the CPU through a first bus and the second temperature detecting module is electrically connected to the power supply module through a second bus [sensors for monitoring the processor and VR are disposed independently and separately. Therefore, they are connected to the CPU and the VR through different buses, respectively.].
As to claim 4, Nguyen teaches wherein the control parameter is a power limit value of the CPU [0036: “At operation 310 in response to the temperature difference obtained at operation 403 being at most equal to the activation point, the processor enters the adaptive thermal management process and adjusts the power limit accordingly.”].
As to claim 5, Luo teaches wherein when the first temperature difference or the second temperature difference is less than zero, the power limit value is adjusted to be less than a thermal design power of the CPU [0035:equations (2) and (3): if Tsense – Tpre-defined <0, Igain and Ioffset are less than zero, Imodified 
As to cl aim 6, Luo teaches wherein when the first temperature difference or the second temperature difference is greater than zero, the power limit value is adjusted to be greater than a thermal design power of the CPU [0035:equations (2) and (3): if Tsense – Tpre-defined >0, Igain and Ioffset are greater than zero, Imodified is increased. Then, power limit is increased.].
As to claims 7-10, they relate to method claims comprising the same subject matters claimed in claims 1 and 4-6. Therefore, they are rejected under the same reasons applied to claims 1 and 4-6.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (hereinafter Nguyen) (US 20200073456 A1) in view of Luo et al. (hereinafter Luo) (US 20180321735 A1), and further in view of Li et al. (hereinafter Li) (US 20200150732 A1).
As to claim 3, Nguyen in view of Luo does not teach wherein the first temperature detecting module is electrically connected to the CPU through an input/output control interface.
Li teaches that a sensor is connected to a processing through an input/output interface [FIG. 2: sensor 150 is connected to processor via I/O subsystem.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of deploying I/O subsystem between the sensor and the processor as suggested in Li into Nguyen in view of Luo to provide an alternative communication means. One having ordinary skill in the art would have been motivated to make such modification to improve input/output data management and capabilities.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187